Case: 18-60017      Document: 00514847517         Page: 1    Date Filed: 02/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-60017                           February 22, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
CARLOS ENRIQUE VELASCO-FLORES,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 539 094


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Carlos Enrique Velasco-Flores, a native and citizen of El Salvador, has
petitioned for review of a decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from an order of the Immigration Judge (IJ) denying his
motion to reconsider a motion to reopen his removal proceedings sua sponte.
The BIA concluded that the IJ’s order, which did not reflect any factual or legal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60017     Document: 00514847517     Page: 2   Date Filed: 02/22/2019


                                  No. 18-60017

errors, was an appropriate exercise of the IJ’s discretionary authority to refuse
to reopen the proceedings sua sponte.
      Velasco-Flores contends that the IJ and BIA wrongly determined that he
had relief available to him aside from reopening the removal proceedings sua
sponte, i.e., Velasco-Flores could seek an I-601A provisional unlawful presence
waiver by filing, and obtaining conditional approval of, an I-212 application for
consent to reapply for admission. He notes that he was ordered to be removed
in absentia and, thus, would be subject to a five-year bar on admissibility if he
were granted such relief. Velasco-Flores contends that the failure of the IJ and
the BIA to consider that he would be subject to the bar – and thereby be unable
to obtain his desired relief of remaining in the country – was legal error. Also,
he contends that the IJ and BIA treated the availability of alternative relief as
determinative and did not properly evaluate whether he identified exceptional
circumstances that justified reopening the proceedings.
      The record establishes that Velasco-Flores’s motion to reopen – and the
resulting proceedings to reconsider the disposition of that motion – concerned
a regulatory motion to reopen. See Lugo-Resendez v. Lynch, 831 F.3d 337, 340-
41 (5th Cir. 2016); 8 C.F.R. § 1003.23(b). We do not have jurisdiction to review
the disposition of such a motion. Hernandez-Castillo v. Sessions, 875 F.3d 199,
206 (5th Cir. 2017). Because this court lacks jurisdiction to review the
discretionary decision in this case, we equally lack jurisdiction to review the
denial of a motion to reconsider that discretionary decision. See Assaad v.
Ashcroft, 378 F.3d 471, 474 (5th Cir. 2004); Rodriguez v. Ashcroft, 253 F.3d
797, 800 (5th Cir. 2001). To the extent that this court otherwise would have
jurisdiction to review constitutional claims and questions of law in this context,
Velasco-Flores has not shown that his claims implicate constitutional or legal
rulings. Rather, his claims address the equities that he believes merit the



                                        2
    Case: 18-60017    Document: 00514847517    Page: 3   Date Filed: 02/22/2019


                                No. 18-60017

reopening of the removal proceedings, and we lack jurisdiction to review those
arguments because they bear on discretionary determinations. See Sung v.
Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Delgado-Reynua v. Gonzales, 450
F.3d 596, 599-600 (5th Cir. 2006).
      Accordingly, the petition for review is DISMISSED for lack of
jurisdiction.




                                      3